Citation Nr: 0216443	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-20 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for osteomyelitis, claimed to have 
resulted from VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, sister, and friend


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office ( RO) 
which denied entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for osteomyelitis, claimed to have 
resulted following a bunionectomy performed at a VA facility 
in 1997. 


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA Medical Center 
(VAMC) in Cheyenne, Wyoming, in December 1997, at which time 
he underwent a bunionectomy of the left foot.

2.  Following the December 1997 surgery, infection of the 
left foot occurred, which was diagnosed as osteomyelitis.  
This condition required further medical procedures as well as 
treatment with antibiotics through April 1998.  Medical 
records reflect that osteomyelitis had resolved by May 1998, 
without recurrence.

3.  The evidence of record does not reflect that the veteran 
incurred any chronic additional disability of the left foot, 
specifically, osteomyelitis, due to carelessness, lack of 
proper skill, any error in judgment, negligence, or similar 
fault on the part of VA in conjunction with the December 1997 
bunionectomy and subsequent treatment.

4.  To the extent that acute osteomyelitis was due to the 
1997 bunionectomy, it was an event which was reasonably 
foreseeable as a possible complication of such surgery, 
particularly in light of the veteran's history of diabetes.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for osteomyelitis, claimed as due to a 
bunionectomy performed by VA in December 1997, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at the time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal in August 2000 and November 2001, 
respectively, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of medical evidence was developed with respect to the 
claim, and the SOC and SSOC clarified what evidence would be 
required to establish disability benefits under 38 U.S.C.A. 
§ 1151.

The RO, in May 2002, wrote to the veteran, with a copy to his 
representative, notifying him of the opportunity to submit 
additional evidence, and the assistance available to help him 
obtain evidence in support of his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing VA's obligation 
to communicate with claimants as to evidence development).  
In a December 2001 statement, the veteran had indicated that 
he had no additional evidence to submit.  Following the RO's 
May 2002 correspondence, the veteran did not add any 
additional evidence to the file, nor did he or his 
representative identify any additional pertinent evidence not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  Accordingly, the Board 
believes that VA has no outstanding duty to inform the 
veteran or his representative that any additional information 
or evidence is needed to substantiate his claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C. A. § 5103) (West Supp.2002). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In January 2000, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
osteomyelitis, claimed to have resulted from a left 
bunionectomy performed in December 1997 at the VA Medical 
Center (VAMC) in Cheyenne, Wyoming.  He indicated that, 
following the surgery, he required follow-up treatment at the 
Cheyenne VAMC in January 1998, and at the VAMC in Denver, 
Colorado, in January and from February to April 1998.  

Records from the VAMC in Cheyenne were requested in February 
2000.  These records and those from the VAMC in Denver were 
received in February 2000 and 2001.  

Records from the Cheyenne VAMC disclose that, on December 11, 
1997, the veteran was seen due to complaints of pain on the 
medial aspect of the first left metatarsal.  On December 22, 
1997, he underwent surgery for large, painful bunion on the 
left foot.  The records reflect that the veteran was treated 
by podiatry thereafter and that on December 28, 1997, 
Augmentin was being used to treat an infection.  

On January 12, 1998, the veteran was admitted for evaluation 
of an apparent infection involving the site of the 
bunionectomy.  It as noted that podiatry had been treating 
the infection with Augmentin, which had not been effective, 
and that intravenous antibiotics were prescribed on January 
8, 1998, due to evidence of early cellulitis and fever.  An 
impression of postoperative infection, post bunion surgery, 
was made.

An MRI of the left foot was performed in January 23, 1998, 
which revealed possible focal osteomyelitis of the first 
metatarsal head.  On January 24. 1998, the veteran was seen 
in the emergency room due to a non-healed left foot wound 
following the bunionectomy.  It was noted that he had been 
hospitalized from January 8 to 15, 1998, secondary to non-
healing status post surgery, and was placed on intravenous 
(IV) antibiotics for 7 days.  The veteran was again 
hospitalized from January 28, 1998, until February 5, 1998, 
for treatment of the post-operative wound infection.  An 
addendum to the January MRI report, dated in February 1998, 
indicates that an examination showed improvement of the left 
foot area, with no purulent discharge and subsiding 
inflammation.

In March 1998, the veteran was again hospitalized, at which 
time he underwent a soft tissue biopsy of the infected wound.  
The history indicated that the veteran was a diabetic with a 
progressive wound infection at the site of a bunionectomy 
performed in December 1997.  It was noted that, initially 
after the operation, the infection had been treated with 
Augmentin, but it had continued to progress and, thereafter, 
the veteran had been treated with intravenous antibiotics in 
January 1998.  Physical examination revealed a 2.5 cm shallow 
ulcer of the left foot without purulence, surrounded by a 2 
cm rim of erythema.  A clinical assessment of diabetic foot 
wound, with slow improvement, was made.  An April 1998 VA 
record noted symptoms of slight draining over the left foot 
and an assessment of osteomyelitis was made.

A VA podiatry note dated in May 1998 indicates that the 
infection had cleared and that there was no evidence of 
drainage.  VA X-ray films taken in late June 1998 and August 
1998 revealed no evidence of osteomyelitis.  When the veteran 
was seen in September 1998, there was no erythema, 
tenderness, or drainage, and no evidence of infection.  A 
February 1999 record indicated that the left foot was healed 
and had no drainage.  An X-ray film taken in February 1999 
was negative for recurrent or chronic osteomyelitis.  Records 
dated throughout 1999 reflect that the veteran was treated 
for foot problems, other than osteomyelitis, which were 
documented to be related to his diabetes. 

The record contains a December 1999 statement from a VA 
doctor.  The doctor stated that the veteran underwent a 
bunionectomy on the left great toe in 1998, and that, post-
operatively, osteomyelitis developed requiring prolonged 
intravenous antibiotic treatment.  The doctor reported that 
the left great toe was still bothering the veteran, as 
manifested by occasional numbness and pain.  It was noted 
that the discomfort was partially controlled with the use of 
indomethacin, as needed.  The doctor indicated that the 
veteran felt that the toe was functioning fairly normally.  
An assessment of status post osteomyelitis of the left great 
toe, with some residual discomfort, was made. 

The veteran presented testimony at a hearing before a 
Decision Review Officer at the RO in October 2000.  The 
veteran testified that, in December 1997, when he underwent 
his bunionectomy, the VAMC in Cheyenne was aware of his 
history of diabetes, but never told him of the high risk he 
had of contracting osteomyelitis because of diabetes.  He 
testified that, following the bunionectomy, the doctor did 
not see him until two weeks later and did not give him 
antibiotics after the surgery.  He indicated that a nurse 
came to his home every other day to dress the wound, and 
that, at the end of January 1998, it suddenly became red and 
infected, at which time the nurse sent him to the VAMC 
immediately.  He indicated that, after the foot became 
infected, he was hospitalized at the Cheyenne VAMC, and 
placed on antibiotics, following which he was transferred to 
the VAMC in Denver to undergo two foot surgeries.  He 
indicated that he was on intravenous antibiotics from January 
8 until April 24 , 1998.  He testified that his foot was 
bothering him, due to symptoms of numbness in the toe and 
soreness, and indicated that he wore special shoes.  

VA medical records reflect that in April 2001, the veteran 
had no new complaints and made no reference to left great toe 
problems, and it was noted that there was no evidence of 
remaining osteomyelitis based on X-rays taken from the 
veteran's last visit.  In August 2001, the veteran was seen 
for routine diabetic foot care and for neuropathy associated 
with diabetes.  

A VA examination for diabetes mellitus was conducted in 
January 2002.  The examination report indicated that diabetes 
was initially diagnosed in 1970.  An examination of the feet 
revealed dry skin of the plantar surfaces, and onychomycosis 
bilaterally.  There were no ulcerations.  On sensory 
examination, the veteran felt a light touch and could feel 
vibratory sensation in the feet.  The examiner indicated that 
there was no objective evidence to sustain a diagnosis of 
diabetic nephropathy or diabetic neuropathy.  

III.  Pertinent Law and Regulations

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As noted above, the appellant filed his current claim seeking 
compensation benefits under 38 U.S.C.A. § 1151 in January 
2000.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. 
§ 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by VA hospital care or medical or surgical 
treatment. 

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death is service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2002).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet. App. 302, 305 (1998).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problem, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

IV.  Analysis

The veteran has primarily asserted, in substance, that 
osteomyelitis of the left foot occurred as a result of a 
bunionectomy performed by VA in December 1997.  The veteran 
maintains that this was caused by negligent VA care.  There 
has been no allegation that the claimed osteomyelitis is in 
any way related to the veteran's period of service.  

In summary, the veteran's pertinent medical history reflects 
that, in late December 1997, he underwent a bunionectomy of 
the left foot and that, approximately 1-2 weeks later, an 
infection developed, which was diagnosed as osteomyelitis.  
The veteran underwent additional medical procedures from 
January to March 1998 to treat the infection site, and was 
taking antibiotics from January to April 1998.  From May 
1998, forward, the clinical records are negative for further 
evidence of continued infection or recurrence of 
osteomyelitis or for any clinical symptoms related thereto.

Although records dated throughout 1999 reflect that the 
veteran was treated for foot problems, it is well documented 
that such problems were related to the veteran's diabetes 
mellitus.  In a December 1999 VA medical statement, it was 
noted that the veteran's left great toe was still bothering 
him, as manifested by occasional numbness and pain.  It was 
noted that the discomfort was partially controlled with the 
use of indomethacin, as needed.  The doctor indicated that 
the veteran felt the toe was functioning fairly normally.  An 
assessment of status post osteomyelitis of the left great 
toe, with some residual discomfort, was made.  However, 
subsequent VA medical evidence dated in April 2001 reveals 
that the veteran had no new complaints and made no reference 
to left great toe problems, and it was noted that there was 
no evidence of remaining osteomyelitis based on X-rays taken 
from the veteran's last visit.  Most recently, a VA 
examination for diabetes mellitus was conducted in January 
2002, which reflected that an examination of the feet 
revealed dry skin of the plantar surfaces and onychomycosis 
bilaterally.  There were no ulcerations.  On sensory 
examination, the veteran felt a light touch and could feel 
vibratory sensation in the feet.  The examiner indicated that 
there was no objective evidence to sustain a diagnosis of 
diabetic nephropathy or neuropathy.  

In essence, the evidence fails to establish that any chronic 
and continuing additional disability, claimed as 
osteomyelitis, occurred as a result of the December 1997 
bunionectomy.  The evidence does reflect that this condition 
initially manifested in late December 1997 shortly following 
the bunionectomy and, apparently, as a result of it.  
However, following treatment through April 1998, clinically 
it had resolved by May 1998, without any evidence of 
recurrence.  Although complaints of pain and numbness of the 
great left toe were documented in the 1999 VA medical 
statement and in the veteran's October 2000 hearing 
testimony, after April 1998 clinical records do not reveal 
the presence of any symptoms of or physical disability 
diagnosed as osteomyelitis, or of any other chronic residuals 
related to the 1997 bunionectomy or subsequent VA treatment.

In summary, there is no medical evidence showing that the 
veteran currently has osteomyelitis as a result of the 
bunionectomy performed by VA in December 1997 or VA treatment 
received thereafter.  Therefore, his claim must be denied.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that the 
veteran must submit proof of a currently existing disability 
in order to merit an award of disability compensation).

The Board further notes that the veteran has alleged that the 
osteomyelitis which developed following the December 1997 
bunionectomy was due to negligence on the part of VA, 
inasmuch as the doctor which performed that procedure did not 
see him until two weeks thereafter.  However, neither the 
medical records from the time of the surgery nor subsequent 
VA treatment records reflect any indication of negligence, 
fault, carelessness, lack of proper skill, or error in 
judgment on the part of VA in conjunction with the 1997 
bunionectomy or the treatment provided thereafter for 
osteomyelitis.  The Board points out that veteran himself 
testified that he received home treatment from a nurse every 
other day following his surgery.  Significantly, there is no 
indication in the record that the failure of the VA doctor 
who performed the bunionectomy to see the veteran during the 
first two post-operative weeks was negligent.  The veteran 
has provided no evidence which establishes or even suggests 
that, if the doctor had seen him during that time, the doctor 
could have immediately identified the onset of infection or 
could have done anything to prevent it.

Moreover, it cannot be said that the development of an 
infection post-operatively was not reasonably foreseeable.  
The VA medical records on file have clearly implicated the 
veteran's long-standing diabetes as a factor in the 
development of the post-operative osteomyelitis.  The Board 
recognizes that, in evaluating a claim, we may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Here, we 
are simply applying the medical evidence in the file to the 
applicable law and regulations.

In summary, the preponderance of the medical evidence fails 
to establish the presence of the currently claimed 
disability, osteomyelitis, and therefore the claim must be 
denied on that basis alone.  Moreover, the evidence fails to 
establish that the osteomyelitis which occurred following the 
bunionectomy, and was successfully treated, was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or was a complication which was not reasonably 
foreseeable.  The competent medical evidence of record does 
not place his claim in relative equipoise.  As the 
preponderance of the evidence is against the veteran's claim, 
the reasonable-doubt/benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (old 
and new versions); Gilbert v. Derwinski, 1 Vet. App. at 55-
57.

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteomyelitis, claimed to be caused by VA hospitalization, or 
medical or surgical treatment provided by the VA, are not 
met.


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for osteomyelitis is not established.  The appeal is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

